                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEANDRE BRADLEY,                                )
 # M05197,                                       )
                                                 )
                Plaintiff,                       )
                                                 )           Case No. 19ícv–15íNJR
 vs.                                             )
                                                 )
 SULSER,                                         )
 WHITOFF,                                        )
 JONES,                                          )
 JONES, and                                      )
 BRUMLEVE,                                       )
                                                 )
                Defendants.                      )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Deandre Bradley, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center, brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff seeks injunctive relief, including a

temporary restraining order and/or preliminary injunction.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                1
                                                     Discussion

           Based on the allegations of the Complaint, Plaintiff is a practicing Rastafarian and his

beliefs are sincerely held. (Doc. 6, pp. 3-8). The Rastafarian religion requires adherents to wear

dreadlocks. (Doc. 6, p. 7). Plaintiff is currently in segregation in the North 2 cellblock, A wing,

cell 4. (Doc. 6, p. 8). The 7 am - 3 pm shift on that unit has an unwritten policy that no segregated

individuals can have their hair braided, twisted, or styled in any way, despite the fact that 20 Ill.

Admin. Code 502 does not specifically prohibit dreadlocks in or out of segregation. (Doc. 6, pp. 8-

10).

           Because Plaintiff refuses to cut his dreadlocks, he has not been allowed outside of his cell.

(Doc. 6, pp. 10, 12-13). As a result, Plaintiff has been denied programs, services, and activities by

Sulser, Jones (white), 1 Jones (black), and Brumleve, including but not limited to: medical care,

scheduled appointments, showers, yard, mental health treatment. Id. This treatment is currently

ongoing, but there were also multiple incidents in 2017. (Doc. 6, pp. 12-13). On January 2, 2019,

Whitoff told Plaintiff to take down his dreadlocks and threatened to have Plaintiff held down and

forcibly shaved if he did not remove the dreadlocks. (Doc. 6, p. 11).

           At this juncture, the Court finds it convenient to divide the pro se action into the following

three counts:

           Count 1:          Whitoff’s position that Plaintiff’s dreadlocks must be removed in
                             violation of Plaintiff’s sincerely held religious beliefs violates his
                             First Amendment rights;

           Count 2:          The threat to cut Plaintiff’s dreadlocks violates his rights under the
                             Religious Land Use and Incarcerated Persons Act (“RLUIPA”);

           Count 3:          Sulser, Jones (black), Jones (white), and Brumleve have violated
                             Plaintiff’s Eighth and/or Fourteenth Amendment rights by denying
                             him access to programs and services, including medical services.


1
    The Court has adopted Plaintiff’s system of differentiating between the two Jones defendants.

                                                           2
The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 2

          Count 1 states a claim for relief against Whitoff. It is well-established that “a prisoner is

entitled to practice his religion insofar as doing so does not unduly burden the administration of

the prison.” Hunafa v. Murphy, 907 F.2d 46, 47 (7th Cir. 1990); see Al-Alamin v. Gramley, 926

F.2d 680, 686 and nn. 3-5 (7th Cir. 1991) (collecting cases). On the other hand, a prison regulation

that impinges on an inmate’s First Amendment rights is nevertheless valid “if it is reasonably

related to legitimate penological interests.” O'Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987)

(quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). Plaintiff’s allegations against Whitoff plausibly

suggest that Plaintiff’s right to wear dreadlocks as a sign of his religious beliefs is being

impermissibly burdened.

          In Count 2, Plaintiff has alleged that his rights have been infringed under RLUIPA. To

state a claim under the Act, a prisoner must allege facts tending to show “that he seeks to engage

in an exercise of religion” and that “the challenged practice substantially burdens that exercise of

religion.” Koger v. Bryan, 523 F.3d 789, 796 (7th Cir. 2008). The “remedy available” under the

Act is “limited to declaratory or injunctive relief.” West v. Grams, 607 F. App’x. 561, 566 (7th

Cir. 2015). Plaintiff seeks injunctive relief in this case, and that is sufficient to state an arguable

claim under the Act. Accordingly, Count 2 may proceed to the extent it seeks ongoing injunctive

relief.



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
        Unfortunately, however, the named Defendants are not in a position to carry out injunctive

relief. Accordingly, the Court will add Jacqueline Lashbrook, in her official capacity as Warden

of Menard Correctional Center, to the Complaint for the purpose of carrying out Plaintiff’s request

for injunctive relief. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (finding that

the warden of an institution is the appropriate party for injunctive relief). Count 2 proceeds against

Lashbrook.

        Count 3 alleges that Plaintiff was deprived of out-of-cell time, privileges, and medical

visits due to his refusal to cut his hair. If Plaintiff suffered an injury as a result of these deprivations,

either because they deprived him of necessary health care, Estelle v. Gamble, 429 U.S. 97, 104

(1976), or posed significant and atypical hardship, Farmer v. Brennan, 511 U.S. 825, 834 (1994),

Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016), then Plaintiff has stated a claim under the

Eighth Amendment. Accordingly, at the pleading stage, Count 3 shall be allowed to proceed on

an Eighth Amendment theory of liability.

        The facts in Count 3 also raise a plausible claim that Plaintiff’s Equal Protection rights

have been violated. The Equal Protection Clause of the Fourteenth Amendment protects

individuals against arbitrary and irrational government treatment. Geinosky v. City of Chicago,

675 F.3d 743, 747 (7th Cir. 2012). To adequately plead a class-of-one equal protection claim, a

plaintiff must allege that he was intentionally treated differently from other similarly situated

individuals without a rational basis for such treatment. Id. (citing Engquist v. Oregon Dept. of

Agriculture, 553 U.S. 591, 601 (2008)). The treatment must be wrongful and differ from the norm

or common practice in a manner that demonstrates discrimination. McDonald v. Village of

Winnetka, 371 F.3d 992, 1009 (7th Cir. 2004). A plaintiff may plead himself out of court if the




                                                     4
complaint provides a rational basis for the treatment at issue. D.B. ex rel. Kurtis B. v. Kopp, 725

F.3d 681, 686 (7th Cir. 2013).

       Here, Plaintiff has alleged that the relevant policy does not forbid his hair style and that he

is being treated differently than other inmates at Menard. These facts could plausibly support a

claim under the Fourteenth Amendment, and so Count 3 will proceed under that theory as well.

                                        Pending Motions

       A hearing will be set on Plaintiff’s Motion for Preliminary Injunction/Motion for

Temporary Restraining Order (Doc. 1) by separate order. Likewise, Plaintiff’s Motion for Leave

to Proceed in forma pauperis (Doc. 2) will be addressed by separate order.

                                            Disposition

       IT IS HEREBY ORDERED that Counts 1-3 survive threshold review. The Clerk of

Court is DIRECTED to add Jacqueline Lashbrook to the docket as a Defendant in Count 2 for

purposes of injunctive relief only.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendant Sulser, Whitoff,

Jones, Jones, Brumleve, and Lashbrook: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.




                                                 5
       IT IS FURTHER ORDERED that, if any Defendant can no longer can be found at the

work address provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s

current work address, or, if not known, that Defendant’s last-known address. This information

shall be used only for sending the forms as directed above or for formally effecting service. Any

documentation of the address shall be retained only by the Clerk. Address information shall not be

maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of




                                                  6
prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 1/24/2019

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the defendants of your lawsuit and serve

them with a copy of your Complaint. After service has been achieved, the defendants will enter

their appearance and file an Answer to your Complaint. It will likely take at least 60 days from

the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will take

90 days or more. After the defendants have filed an Answer, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for the defendants before filing any motions, in order

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the court at this time, unless otherwise directed by the Court.




                                                  7
